GENERAL RELEASE AGREEMENT
 
This GENERAL RELEASE AGREEMENT (this “Agreement”), dated as of August 31, 2009,
is entered into by and among Mesa Energy Holdings, Inc., a Delaware corporation
(“Seller”), Mesquite Mining Group, Inc., a Delaware corporation (“Split-Off
Subsidiary”), and Beverly Frederick (“Buyer”). In consideration of the mutual
benefits to be derived from this Agreement, the covenants and agreements set
forth herein, and other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the execution and delivery hereof, the parties
hereto hereby agree as follows:
 
1.           Split-Off Agreement.  This Agreement is executed and delivered by
Split-Off Subsidiary pursuant to the requirements of Section 8.3 of that certain
Split-Off Agreement (the “Split-Off Agreement”) by and among Seller, Split-Off
Subsidiary and Buyer, as a condition to the closing of the purchase and sale
transaction contemplated thereby (the “Transaction”).
 
2.           Release and Waiver by Split-Off Subsidiary.  For and in
consideration of the covenants and promises contained herein and in the
Split-Off Agreement, the receipt and sufficiency of which are hereby
acknowledged, Split-Off Subsidiary, on behalf of itself and its assigns,
representatives and agents, if any, hereby covenants not to sue and fully,
finally and forever completely releases Seller and Mesa Energy, Inc., a Nevada
corporation (“Mesa”), along with their respective present and former officers,
directors, stockholders, members, employees, agents, attorneys and
representatives (collectively, the “Seller Released Parties”), of and from any
and all claims, actions, obligations, liabilities, demands and/or causes of
action, of whatever kind or character, whether now known or unknown, which
Split-Off Subsidiary has or might claim to have against the Seller Released
Parties for any and all injuries, harm, damages (actual and punitive), costs,
losses, expenses, attorneys’ fees and/or liability or other detriment, if any,
whenever incurred or suffered by Split-Off Subsidiary arising from, relating to,
or in any way connected with, any fact, event, transaction, action or omission
that occurred or failed to occur at or prior to the closing of the Transaction.
 
3.           Release and Waiver by Buyer.  For and in consideration of the
covenants and promises contained herein and in the Split-Off Agreement, the
receipt and sufficiency of which are hereby acknowledged, Buyer hereby covenants
not to sue and fully, finally and forever completely releases the Seller
Released Parties of and from any and all claims, actions, obligations,
liabilities, demands and/or causes of action, of whatever kind or character,
whether now known or unknown, which Buyer has or might claim to have against the
Seller Released Parties for any and all injuries, harm, damages (actual and
punitive), costs, losses, expenses, attorneys’ fees and/or liability or other
detriment, if any, whenever incurred or suffered by Buyer arising from, relating
to, or in any way connected with, any fact, event, transaction, action or
omission that occurred or failed to occur at or prior to the closing of the
Transaction.
 
 
 

--------------------------------------------------------------------------------

 

4.           Additional Covenants and Agreements.
 
(a)           Each of Split-Off Subsidiary and Buyer, on the one hand, and
Seller, on the other hand, waives and releases the other from any claims that
this Agreement was procured by fraud or signed under duress or coercion so as to
make this Agreement not binding.
 
(b)           Each of the parties hereto acknowledges and agrees that the
releases set forth herein do not include any claims the other party hereto may
have against such party for such party’s failure to comply with or breach of any
provision in this Agreement or the Split-Off Agreement.
 
(c)           Notwithstanding anything contained herein to the contrary, this
Agreement shall not release or waive, or in any manner affect or void, any
party’s rights and obligations under the following:
 
(i)            the Split-Off Agreement; and
 
(ii)           the Agreement and Plan of Merger and Reorganization (the “Merger
Agreement”) among Seller, Mesa and Mesa Energy Acquisition Corp., a Nevada
corporation and wholly owned subsidiary of Seller,and the other the Transaction
Documentation.
 
5.           Modification.  This Agreement cannot be modified orally and can
only be modified through a written document signed by all parties and Mesa.
 
6.           Severability.  If any provision contained in this Agreement is
determined to be void, illegal or unenforceable, in whole or in part, then the
other provisions contained herein shall remain in full force and effect as if
the provision that was determined to be void, illegal or unenforceable had not
been contained herein.
 
7.           Expenses.  The parties hereto agree that each party shall pay its
respective costs, including attorneys’ fees, if any, associated with this
Agreement.
 
8.           Further Acts and Assurances.  Each of Split-Off Subsidiary and
Buyer agrees that it will act in a manner supporting compliance, including
compliance by its Affiliates, with all of its obligations under this Agreement
and, from time to time, shall, at the request of Seller or Mesa, and without
further consideration, cause the execution and delivery of such other
instruments of release or waiver and take such other action or execute such
other documents as such party may reasonably request in order to confirm or
effect the releases, waivers and covenants contained herein, and, in the case of
any claims, actions, obligations, liabilities, demands and/or causes of action
that cannot be effectively released or waived without the consent or approval of
other Persons that is unobtainable, to use its best reasonable efforts to ensure
that the Seller Released Parties receive the benefits thereof to the maximum
extent permissible in accordance with applicable law or other applicable
restrictions, and shall perform such other acts which may be reasonably
necessary to effectuate the purposes of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
9.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.
 
10.        Third-Party Beneficiary.  Each of Seller, Buyer and Split-Off
Subsidiary acknowledges and agrees that this Agreement is entered into for the
express benefit of Mesa, and that Mesa is relying hereon and on the consummation
of the transactions contemplated by this Agreement in entering into and
performing its obligations under the Merger Agreement, and that Mesa shall be in
all respects entitled to the benefit hereof and to enforce this Agreement as a
result of any breach hereof.
 
11.        Specific Performance; Remedies.  Each of Seller, Buyer and Split-Off
Subsidiary acknowledges and agrees that Mesa would be damaged irreparably if any
provision of this Agreement is not performed in accordance with its specific
terms or is otherwise breached. Accordingly, each of Seller, Buyer and Split-Off
Subsidiary agrees that Mesa will be entitled to seek an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and its terms and provisions in any action
instituted in any court of the United States or any state thereof having
jurisdiction over the parties and the matter, subject to Section 9 hereof, in
addition to any other remedy to which they may be entitled, at law or in equity.
Except as expressly provided herein, the rights, obligations and remedies
created by this Agreement are cumulative and are in addition to any other
rights, obligations or remedies otherwise available at law or in equity, and
nothing herein will be considered an election of remedies.
 
12.        Entire Agreement. This Agreement constitutes the entire understanding
and agreement of Seller, Split-Off Subsidiary and Buyer and supersedes prior
understandings and agreements, if any, among or between Seller, Split-Off
Subsidiary and Buyer with respect to the subject matter of this Agreement, other
than as specifically referenced herein. This Agreement does not, however,
operate to supersede or extinguish any confidentiality, non-solicitation,
non-disclosure or non-competition obligations owed by Split-Off Subsidiary to
Seller under any prior agreement.
 
13.        Definitions.  Capitalized terms used herein without definition have
the meanings ascribed to them in the Merger Agreement.
 
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this General Release Agreement
as of the day and year first above written.
 
MESA ENERGY HOLDINGS, INC.
 
By:
/s/ Beverly Frederick
Name:  Beverly Frederick
Title:  President
 
MESQUITE MINING GROUP, INC.
 
By:
/s/ Beverly Frederick
Name:  Beverly Frederick
Title:  President
 
BUYER:
 
/s/ Beverly Frederick
Beverly Frederick

 
 
 

--------------------------------------------------------------------------------

 
